In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00500-CR

BOBBY LYNN RACHAL, Appellant               §    On Appeal from

                                           §    Criminal District Court No. 3

                                           §    of Tarrant County (1567358R)
V.
                                           §    November 14, 2019

                                           §    Opinion by Justice Womack

THE STATE OF TEXAS                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We affirm the trial court’s judgment to Count

One. We modify Count Two and Count Three to delete the deadly-weapon findings

and affirm the trial court’s judgments to these counts as modified. We vacate the trial

court’s judgment to Count Four. It is ordered that the trial court’s judgments are

affirmed as modified.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dana Womack
                                         Justice Dana Womack